Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/10/21 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1,4, 6, 8-9, 11,13, 16-17, 20-21, 23-24, 44, 46, 48-50, 52-55, 57, 59-61, and 63 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Katsumi Koike et al (Japanese Patent: 2000-279777, here after 777), further in view of Gary W. Yeager et al (U. S. Patent Application: 2002/0177027, here after 027).
Claims 1 and 8 rejected. 777 teaches dry method of making an energy storage device electrode, the dry method comprising:

Claim 4 is rejected as 777 teaches coupling a first side of the second dry electrode film to a collector [0002].
Claim 6 is rejected. 777 teaches the fibrillizable fluoropolymer dry binder comprises polytetrafluoroethylene [0002, 0017].
Claim 9 is rejected as the second dry electrode film would be a kneaded sheet which is self-supporting.
Claim 11 is rejected as 777 teach the first and second dry electrode films are heated dry films(sheets)as heat generated by kneading[0015].

Claim 16 is rejected as 777 teaches herein the first dry electrode film comprises substantially no processing additives [0017].
Claim 17 is rejected as 027 teaches using the grind mixture as new batch[0064] and since 777 teaches adding no processing additives to the first electrode[0017] therefor the claim limitation has been met.
Claim 20 is rejected for the same reason claim 1 is rejected. The second dry electrode film comprises a self-supporting dry intermixed film structure as it is form by kneading and as it comprising crushed electrodes which in fact has intermixed film structure.
Claim 21 is rejected as 027 teach grinding and add it to batch, and 777 teaches the wherein first electrode mixture is free of processing additives (based on 0017 of 777).
Claim 23 is rejected. The second film is a coating comprising carbon and is used to make an electrode structure, so it is conductive and it has binder which means it is adhesive( and in contact with the collector).
Claim 24 is rejected for the same reason claim 4 is rejected.
Claims 44, and 49 are rejected. 777teaches a dry method of making an energy storage device electrode, the dry method comprising:
providing a first dry free flowing powder comprising dry particles; forming a first dry electrode film solely from the dry free flowing powder(dry active carbon black carbon 
Claim 46 is rejected as 777 teaches the fibrillizable fluoropolymer dry binder comprises polytetrafluoroethylene [0017].
Claim 48 is rejected as 777 teach coupling a first side of the second dry electrode film to a collector [0002].
Claim 50 is rejected as the second dry electrode film would be a kneaded sheet which is self-supporting.
Claim 52 is rejected as 777 teaches the first and second dry electrode films are heated dry films(sheets)as heat generated by kneading[0015].
Claim 53 is rejected as 777 teaches the first dry electrode film comprises 80% activated carbon, 10% conductive carbon(carbon black), and between 10% fluoropolymer[0017].
Claim 54 is rejected as 777 teaches herein the first dry electrode film comprises substantially no processing additives [0017].

Claim 57 is rejected for the same reason claim 1 is rejected. The second dry electrode film comprises a self-supporting dry intermixed film structure as it is form by kneading and form an electrode sheet.
Claim 59 is rejected. The second film is a coating comprising carbon and is used to make an electrode structure, so it is conductive and it has binder which means it is adhesive( and in contact with the collector).
Claim 60 is rejected as 777 teaches dry crushing (dry milling) [see claim 44 rejection above].
Claim 61 is rejected as 027 teaches adding recycled particles as a part of the new batch [0064].
Claim 63 is rejected as 777 teach dry mixing (blending) the ingredients [0017].
Claim 12 is rejected under 35 U.S.C. 103(a) as being unpatentable over Katsumi Koike et al (Japanese Patent: 2000-279777, here after 777), Gary W. Yeager et al (U. S. Patent Application: 2002/0177027, here after 027), as applied to claim 1, further in view of Takeshi Fujino et al (U. S. Patent Application: 2005/0276003, here after 003).
Claim 12 is rejected. 777, and 027 teach the limitation of claim 1. 777 teach making double layer capacitor. They do not teach the density for the second layer. 003 teaches a method of making electrode for a double layer capacitor [abstract] where the electrode comprises carbon and PTFE a binder and with the density of 0.6-1 gm/cm3 [0066]. Overlapping ranges are prima facie evidence of obviousness. It would have .
Claims 15, 65-66 are rejected under 35 U.S.C. 103(a) as being unpatentable over Katsumi Koike et al (Japanese Patent: 2000-279777, here after 777), Gary W. Yeager et al (U. S. Patent Application: 2002/0177027, here after 027), as applied to claim 1, further in view of Shigeki Oyama et aI (U. S. Patent Application: 2004/0130853, here after 853).
Claim 15 is rejected. 777, and 027 teach the limitation of claim 1. 777 teaches electrode is in form of sheet. They do not teach the length of the film is one meter. 853 teaches a method of making electrode for double layer capacitor where the electrode is making by kneading dry powder of carbon material and binder to form electrode sheet, wherein the length of the sheet is 1.2 meter [0045]. Therefore it would have been obvious to one of ordinary skill in the art at the time of invention was made to have a method of making electrode sheet as 777, and 027 teaches where the length of the sheet is more than one meter, because 853 teach suitable sheet like electrode kneaded for making double layer capacitors.
Claims 65-66 are rejected. 777 teach making an electrode and 027 teach forming electrode for battery, but they do not teach inserting electrodes in housing and adding .
Claims 60, 62-64 are rejected under 35 U.S.C. 103(a) as being unpatentable over Katsumi Koike et al (Japanese Patent: 2000-279777, here after777), Gary W. Yeager et al (U. S. Patent Application: 2002/0177027, here after 027), further in view of Ronald F. Greinke et al (U. S. Patent: 5677082, here after 082).
Claims 60, 62-64 are rejected. 777, and 027 teach forming carbon electrode layer and reusing it by processing and grinding (reducing step) the electrode layer (see claims 1, and 44 rejections above). They do not teach grinding with jet mill. It is known in the art to use jet mill for grinding carbon material (see 082 column 5 lines 18-21]. Therefore it would have been obvious to one of ordinary skill in the art at the time of invention was made to have a method of making electrode that 777, and 027 teach where the electrode is grinded in a jet mill, because it is known to grind carbon material with a jet mill.
Response to Arguments
Applicant's arguments filed 02/10/21 have been fully considered but they are not persuasive. The applicant argument regarding the kneading aid would leads to powder not to move freely is not persuasive. Kneading aid is added to help the particles mix .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TABASSOM TADAYYON ESLAMI whose telephone number is (571)270-1885.  The examiner can normally be reached on M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/TABASSOM TADAYYON ESLAMI/Primary Examiner, Art Unit 1712